Fourth Court of Appeals
                                San Antonio, Texas
                                      January 24, 2017

                                   No. 04-16-00085-CV

 WHATABURGER, INC., CA Development LLC, CA Real Estate LLC, Cinco Aguilas LLC,
Tres Aguilas Enterprises LLC, Tres Aguilas Management LLC, Whataburger International LLC,
              Whataburger Real Estate LLC, Whataburger Restaurants LLC, et al.,
                                         Appellants

                                             v.

                          WHATABURGER OF ALICE, LTD.,
                                  Appellee

                From the 131st Judicial District Court, Bexar County, Texas
                             Trial Court No. 2016-CI-01431
                        Honorable Gloria Saldana, Judge Presiding


                                        ORDER
      Appellee’s motion for leave to file its surreply brief is GRANTED.


It is so ORDERED on January 24, 2017.

                                          PER CURIAM


ATTESTED TO: ___________________________________
            Keith E. Hottle
            Clerk of Court